DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 2/15/2021, in which: claims 2-7 are amended, claim 1 remains as filed originally and claims 8-9 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US 20150173968) in view of Ikegami (US 2005/0154367).

Regarding claims 1, 4, Joseph discloses an absorbent article for a pet animal having a longitudinal direction, a lateral direction, a thickness direction, a body facing surface, and a body non-facing surface, and comprising a ventral region, a dorsal region, an intermediate region and an absorbent layer having an absorbent core and a rear end (Fig. 1), an indicator (100) positioned on the body non-facing surface of the absorbent layer and to show a color reaction by 
However, Ikegami discloses a similar pet diaper with a cutting line (105A) for forming a tail opening (105) positioned adjacent to the rear end (the rear end of the absorbent layer is the upper portion of element 104 in figure 5) of the absorbent layer (104) in the intermediate region (B) and the absorbent layer (104) is positioned between the cutting line (105A) and the ventral region (D).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Joseph, by adding a cutting line for forming a tail opening positioned adjacent to the rear end of the absorbent layer in the intermediate region and the absorbent layer is positioned between the cutting line and the ventral region, as taught by Ikegami, for the purpose of positioning a tail opening in a specific area of the absorbent article to allow for proper fit around the body of the animal and to position the absorbent core in the correct area to properly absorb urine from the animal.

Regarding claim 2, Joseph discloses wherein the indicator (100) includes a layered portion (25) overlapped with the absorbent core (28) in the thickness direction, and a non-

Regarding claim 3, Joseph discloses wherein layered portion of the indicator (100) is spaced away from the second end edge of the absorbent core in the longitudinal direction ([0062] wherein in the indicator may overlap or be centered with the longitudinal axis and [0066] wherein the wetness indicator 100 may be placed, when seen from the exterior of the article, between the two channel-forming areas 26a/b, and/or between any of the channel-forming areas 26a/b and any of the lateral edge 13, 14 or both).

Regarding claim 5, Joseph discloses wherein the absorbent layer (28) includes a hydrophilic core cover sheet ([0039], a hydrophilic coating is applied to the sheets) covering at least one of the body facing surface and the body non-facing surface of the absorbent core, and the core cover sheet ([0039], a hydrophilic coating is applied to the sheets) and the indicator (100) overlap each other in the thickness direction (Fig. 2).

Regarding claim 6, Joseph discloses wherein the core cover sheet ([0039], a hydrophilic coating is applied to the sheets) has an end edge extending longitudinally outboard from the end edge of the absorbent core (28), and the end edge of the core cover sheet ([0039], a hydrophilic coating is applied to the sheets) and the indicator (100) overlap each other in the thickness direction.



Regarding claim 8, Joseph discloses wherein the indicator (100) is positioned longitudinally outboard of the first end edge of the absorbent core (28) while the indicator (100) is positioned longitudinally inward of the second end edge of the absorbent core (100, [0062] wherein in the indicator may overlap or be centered with the longitudinal axis and [0066] wherein the wetness indicator 100 may be placed, when seen from the exterior of the article, between the two channel-forming areas 26a/b, and/or between any of the channel-forming areas 26a/b and any of the lateral edge 13, 14 or both).

Regarding claim 9, Joseph discloses wherein the indicator (100) includes a layered portion (wherein the entire structure is made of layers) overlapping the absorbent core (28) in the thickness direction, and a non-layered portion extending longitudinally outboard from the first end edge of the absorbent core (100, [0062] wherein in the indicator may overlap or be centered with the longitudinal axis and [0066] wherein the wetness indicator 100 may be placed, when seen from the exterior of the article, between the two channel-forming areas 26a/b, and/or between any of the channel-forming areas 26a/b and any of the lateral edge 13, 14 or both), but does not expressly disclose the cutting line has a shape convexly curved toward the dorsal region
However, Ikegami discloses a similar pet diaper with a cutting line (105A) that has a shape convexly curved (Fig. 1) toward the dorsal region (A).


Response to Arguments
Applicant’s arguments filed 2/15/2021 with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 in view of Komatsubara have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Joseph in view of Ikegami.(See above)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON M RODZIWICZ/            Examiner, Art Unit 3642               

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644